Citation Nr: 0731861	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for motor sensory 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for motor 
sensory neuropathy of the lower extremities.  


FINDINGS OF FACT

1.  The claim for service connection for motor sensory 
neuropathy of the lower extremities was previously denied in 
a June 1995 RO decision.  The veteran did not appeal this 
decision.  

2.  Evidence received since the last final decision in June 
1995 is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1995 RO decision that denied service connection 
for motor sensory neuropathy of the lower extremities is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for motor sensory 
neuropathy of the lower extremities.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (1997).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a June 1995 rating decision, the RO denied the veteran's 
claim for service connection for motor sensory neuropathy of 
the lower extremities.  The RO reopened the claim in the 
currently appealed July 2004 and denied the claim on the 
merits.  While the RO found that new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for motor sensory neuropathy of the lower 
extremities, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).    

In a decision dated in June 1995, the RO denied the veteran's 
claim for service connection for motor sensory neuropathy of 
the lower extremities.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  Thus, the 
June 1995 decision became final because the appellant did not 
file a timely appeal.  

The claim for entitlement to service connection for motor 
sensory neuropathy of the lower extremities may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in August 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service private medical records, a VA examination, and the 
veteran's statements.  VA denied the claim because while the 
service medical records showed that the veteran was treated 
for right ankle pain in service, no nerve problem was 
indicated, and on separation no abnormalities of either lower 
extremity was noted.  In addition, there was no competent 
medical evidence of a nexus between his current disability 
and his period of active service. 
  
The veteran applied to reopen his claim for service 
connection for motor sensory neuropathy of the lower 
extremities in August 2003.  The Board finds that the 
evidence received since the last final decision is cumulative 
of other evidence of record and does not, significantly, 
raise a reasonable possibility of substantiating the 
veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted VA medical records dated 
from July 2000 to July 2004 and private medical records dated 
from July 2000 to August 2000.  These records show that the 
veteran received intermittent treatment for diabetic 
neuropathy in his lower extremities.  In none of these 
records is there a suggestion that the veteran's neuropathy 
is related to his period of active service.  

Other newly submitted evidence includes the veteran's 
testimony before a Decision Review Officer in May 2006.  The 
veteran testified that while in service he felt a sharp pain 
in his lower leg while preparing for a physical training 
test.  He testified that his injury was not limited to his 
right ankle but instead encompassed his entire right leg.  He 
reported that his left leg began hurting because he favored 
it over his injured right leg.  He testified that physical 
activities aggravated the pain in his legs and that his legs 
would sometimes give out.   

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
motor sensory neuropathy of the lower extremities.  Although 
the additionally submitted medical records are new, in the 
sense that they were not previously considered by agency 
decisionmakers, they are not material.  While these records 
demonstrate that the veteran received treatment for his 
diabetic neuropathy, they do not supply a nexus between his 
motor sensory neuropathy and his service.  Accordingly, they 
do not establish a fact necessary to substantiate the claim, 
and do not raise a reasonable possibility of substantiating 
the veteran's claim.  Therefore, the claim for service 
connection for motor sensory neuropathy of the lower 
extremities cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  

Next, while the veteran's May 2006 testimony identifies his 
right leg injury in service as being the cause of his current 
neuropathy disability, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the veteran can describe 
symptoms that he experiences, he lacks the medical competence 
to relate those symptoms to his service.  Thus, while this 
evidence is new, in the sense that it has not previously been 
considered, it is not material, as it does not establish a 
fact necessary to substantiate the claim, and the claim can 
therefore not be opened on the basis of this evidence.  See 
38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in June 1995, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence and based on this 
analysis, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for motor sensory neuropathy of 
the lower extremities since the June 1995 rating decision 
because no competent evidence has been submitted relating any 
current neuropathy disability to the veteran's service.  
Thus, the claim for service connection for motor sensory 
neuropathy of the lower extremities is not reopened and the 
benefits sought on appeal remain denied.   


Duties to Notify and Assist the Appellant

VA has an obligation to notify claimants of what information 
or evidence is needed in order to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).  VA law and regulations dictate that part of 
notifying a claimant of what is needed to substantiate a 
claim includes notification as to what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide.  Further, VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 

That said, with respect to the application to reopen the 
previously denied claim of service connection for motor 
sensory neuropathy of the lower extremities, a July 2004 
letter informed the veteran of the evidence necessary to 
establish entitlement to service connection for a disability, 
what evidence the RO would obtain, and what evidence he was 
expected to obtain.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  In addition, the letter informed 
the veteran of the evidence and information required to 
reopen the previously denied claim, and explained what types 
of evidence qualified as "new" and "material" evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board thus finds the duty to notify has been sufficiently 
satisfied with respect to these applications to reopen 
previously denied claims.  As the Board concludes herein that 
evidence sufficient to reopen the veteran's previously denied 
claim of entitlement to service connection for motor sensory 
neuropathy of the lower extremities, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA also has a duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  This 
duty, while applicable to service connection claims 
generally, is not triggered unless and until the claim is 
reopened (in the event one has been previously denied).  See 
id.  That said, a pertinent VA outpatient treatment records 
were associated with the claims folder, and the veteran was 
afforded a hearing at the RO.  No additional pertinent, 
available, evidence has been specifically identified by the 
veteran as relevant to the issues on appeal

ORDER

The application to reopen the claim for service connection 
for motor sensory neuropathy of the lower extremities is 
denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


